Exhibit 10.10


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment is made as of June 25, 2008 (the “Effective Date”) between Mary
Smith (“Executive”) and Greater Community Bank, a New Jersey corporation
(“GCB”).


RECITALS


WHEREAS, Executive and GCB are parties to an Employment Agreement dated January
1, 2005, as amended on August 7, 2007, and as further amended on February 14,
2008 (the “Agreement”); and


WHEREAS, pursuant to the Agreement, Executive currently serves as the President
and Chief Executive Officer of Highland Capital Corporation, a New Jersey
corporation (“HCC”), reporting to the President of GCB; and


WHEREAS, the parties desire to amend the Agreement in order to comply with
Internal Revenue Code Section 409A and the applicable federal regulations
thereto;


NOW THEREFORE, the parties intending to be legally bound, agree as follows:


1.             Section 7(b) of the Agreement is replaced in its entirety with
the following:


(b)           Involuntary.  In the event the Executive’s employment is
terminated by the Company for any reason exclusive of Cause (as hereinafter
defined), Executive shall receive twice her annual base salary, payable at the
time of termination.


2.             Section 7(c) of the Agreement is replaced in its entirety with
the following:


(c)           Notwithstanding all preceding paragraph(s) of this Agreement, in
the event Company transfers its controlling interest in HCC to any other person,
or, the controlling interest of Company is transferred to any other person(s),
Executive shall have within seventy (70) days of such transfer of the applicable
controlling interest the exclusive option to terminate employment and receive
compensation and benefits in accordance with the terms and conditions of this
Agreement.  Severance shall be selected at the exclusive option of Executive in
the amount of either: (1) two times Executive’s annual salary at the time
Executive exercises her exclusive option to terminate employment with the
Company; or (2) 6.42% of HCC’s adjusted sale price as defined in “Schedule B,”
payable within seventy-four (74) days after the sale, provided that any payment
under this option must be paid within the same calendar year as the year in
which the termination occurred.  This Agreement shall remain binding on
Executive, HCC, the Company and their representative affiliates, purchasers,
successors and/or assigns.
 
 

--------------------------------------------------------------------------------


 
3.             No Further Amendment.  Except as expressly provided in this
Amendment, the terms and conditions of the Agreement are and remain in full
force and effect.


IN WITNESS WHEREOF the Parties have executed this Amendment as of the Effective
Date.




EXECUTIVE
GREATER COMMUNITY BANK
     
/s/ Mary Smith
By:
/s/ Anthony M. Bruno
Mary Smith
 
Anthony M. Bruno
   
Chairman, President, and CEO